Title: To John Adams from John Quincy Adams, 22 May 1821
From: Adams, John Quincy
To: Adams, John


				
					Cpd.My Dear Sir,
					Washington 22d May 1821.
				
				I have been highly gratified in recieving your kind Letter of the 10th. instant.—I hope you will not attribute the infrequency of my Letters to you, to any other than its true cause.The Revd. Mr. Little will deliver you this Letter. He is the Pastor of a small flock of Unitarian Christians, who are gathering in this City, and who need some assistance to enable them to erect a place of Worship suitable for them.—Without enjoying the pleasure of a personal acquaintance with Mr. Little, I have frequently, and always with pleasure attended his public administrations.—His Character is in the highest degree respectable, and I take satisfaction in this opportunity of introducing him to your acquaintanceI am Dr. Sir, your ever faithful and affectionate / Son,
				
					John Quincy Adams—
				
				
			